McLEAN, Circuit Justice.
Defendant acted as the agent of the plaintiff in purchasing wheat. He showed receipts, amounting to the sum of $23,000 for purchases, leaving in his hands $3,000 of advances made by plaintiff. For this balance this action is brought, and the only question is. shall the defendant be held liable for interest, and from what time?
No demand for the payment of this balance is proved to have been made, but the plaintiff insists that he is entitled to interest from a reasonable time after the last credit. The court instructed the jury, that interest should be computed from the commencement of the suit, as no special demand had been made.